Exhibit 10.8

 

AMENDMENT NO. 1

 

TO

 

STOCKHOLDERS AGREEMENT

 

THIS AMENDMENT NO. 1 TO STOCKHOLDERS AGREEMENT (this “Amendment”), dated as of
February 10, 2005, is entered into by and between MSC.Software Corporation, a
Delaware corporation (the “Company”), ValueAct Capital Master Fund, L.P. (“Value
Act Master Fund”), ValueAct Capital Partners Co-Investors, L.P. (“ValueAct
Co-Investors”), VA Partners, L.L.C. (“VA Partners”), Jeffrey W. Ubben (“Ubben”),
George F. Hamel, Jr. (“Hamel”), Peter H. Kamin (“Kamin,” and together with
ValueAct Master Fund, ValueAct Co-Investors, VA Partners, Ubben, Hamel and
Kamin, the “Stockholders”), Gregory P. Spivy and William J. Weyand.

 

WHEREAS, the parties hereto have entered into that certain Stockholders
Agreement, dated as of December 3, 2004 (the “Agreement”); and

 

WHEREAS, the parties hereto desire to amend the Agreement in certain respects.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
representations, warranties, respective covenants and agreements of the parties
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by each of the parties hereto, the
parties hereto, intending to be legally bound hereby, agree as follows:

 

1.                                       Section 1.2 of the Agreement is hereby
amended in its entirety to read as follows:

 

“Section 1.2                            STOCKHOLDERS DIRECTORS.  So long as the
Stockholders beneficially own in the aggregate 10% or more of the outstanding
shares of Common Stock and this Agreement has not otherwise been terminated in
accordance with its terms, the Stockholders shall have the right to designate
one individual who is an affiliate (as defined in Rule 12b-2 promulgated under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) (an
“Affiliate”) of the Stockholders as a nominee for election as a director of the
Company (the “Affiliate Director”) and, if William J. Weyand is not then a
director of the Company, one individual who is not an Affiliate of the
Stockholders as a nominee for election as a director of the Company (the
“Independent Director” and together with the Affiliate Director, the
“Stockholders Directors”).  The initial Affiliate Director shall be Mr. Spivy. 
Any other individual designated as a Stockholders Director must be reasonably
acceptable to the Company.  So long as the Stockholders beneficially own in the
aggregate 10% or more of the outstanding shares of Common Stock and this
Agreement has not otherwise been terminated in accordance with its terms, the
Company will support the election of the Affiliate Director and, if applicable,
the Independent Director at each annual meeting of

 

--------------------------------------------------------------------------------


 

stockholders of the Company.  The Company shall use its reasonable best efforts
to appoint the Affiliate Director and, if applicable, the Independent Director
as members of the Nominating and Governance Committee of the Board of Directors
of the Company and, if applicable, the Independent Director as a member of the
Audit Committee of the Board of Directors of the Company.  At such time as the
Stockholders no longer beneficially own in the aggregate 10% or more of the
outstanding shares of Common Stock, each of the Stockholders Directors will
tender his resignation as a director of the Company.”

 

2.                                       Section 4.1(a), (b) and (c) of the
Agreement are hereby amended in their entirety to read as follows :

 

“(a)                            Except upon the request of the Stockholders,
either the Affiliate Director or, if applicable, the Independent Director is not
nominated as a director by the Nominating and Governance Committee of the Board
of Directors of the Company or otherwise included as a nominee for director in
any proxy statement sent by the Company in connection with any meeting of the
stockholders of the Company for the election of directors.

 

(b)                                 Either of the Affiliate Director or, if
applicable, the Independent Director is no longer a member of the Board of
Directors of the Company; provided that in the case of the death or resignation
of either of the Stockholders Directors, the Stockholders shall have promptly
given written notice to the Company of a replacement Stockholders Director, and
such replacement Stockholders Director shall have not been appointed within ten
(10) business days after such written notice; provided further that (i) any
person designated by the Stockholders to replace an Affiliate Director must be
an Affiliate Director, (ii) any person designated by the Stockholders as an
Independent Director must be an Independent Director and the Stockholders must
deliver to the Company written representations and warranties regarding the
Independent Director substantially the same as set forth in the last sentence of
Section 2.1, and (iii) any individual designated as an Affiliate Director (other
than Mr. Spivy) or Independent Director must be reasonably acceptable to the
Company.

 

(c)                                  Except in the case of death or resignation,
(i) either of the Affiliate Director or, if applicable, the Independent Director
is no longer a member of the Nominating and Governance Committee of the Board of
Directors of the Company or (ii) if applicable, the Independent Director is no
longer a member of the Audit Committee of the Board of Directors of the
Company.”

 

3.                                       Except as expressly set forth in this
Amendment, the terms and provisions of the Agreement shall remain in full force
and effect.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have duly executed this Amendment as of the date
first above written.

 

 

 

MSC.SOFTWARE CORPORATION

 

 

 

 

 

By

/s/ JOHN LASKEY

 

 

 

Name: John Laskey

 

 

 

Title:  Chief Financial Officer

 

 

 

 

STOCKHOLDERS:

 

 

 

ValueAct Capital Master Fund, L.P., by

 

VA Partners, L.L.C., its General Partner

 

 

 

 

 

By

/s/ GEORGE F. HAMEL, JR.

 

 

 

Name:  George F. Hamel, Jr.

 

 

 

Title:  Managing Member

 

 

 

 

ValueAct Capital Partners Co-Investors, L.P.,

 

by VA Partners, L.L.C., its General Partner

 

 

 

 

 

By

/s/ GEORGE F. HAMEL, JR.

 

 

 

Name:  George F. Hamel, Jr.

 

 

 

Title:  Managing Member

 

 

 

 

VA Partners, L.L.C.

 

 

 

 

 

By

/s/ GEORGE F. HAMEL, JR.

 

 

 

Name:  George F. Hamel, Jr.

 

 

 

Title:  Managing Member

 

 

 

 

 

 

/s/ JEFFREY W. UBBEN

 

 

Jeffrey W. Ubben

 

 

 

 

 

 

/s/ GEORGE F. HAMEL, JR.

 

 

George F. Hamel, Jr.

 

 

 

 

 

 

/s/ P. H. KAMIN

 

 

Peter H. Kamin

 

 

S-1

--------------------------------------------------------------------------------


 

 

/s/ GREGORY P. SPIVY

 

 

Gregory P. Spivy

 

 

 

 

 

 

/s/ WILLIAM J. WEYAND

 

 

William J. Weyand

 

 

2

--------------------------------------------------------------------------------